              Case 6:17-bk-06539-CCJ          Doc 44     Filed 12/13/18      Page 1 of 3




                           UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION


                                                Case No.: 6:17-bk-06539-CCJ

In re:

PATRICIA A. HARTWIG,

      Debtor(s).
________________________/

                   TRUSTEE'S MOTION TO DISMISS FOR FAILURE
                  TO FILE A MOTION TO MODIFY CONFIRMED PLAN

                         Notice of Opportunity to Object and for Hearing

    Pursuant to Local Rule 2002-4, the Court will consider the relief requested in this paper
  without further notice or hearing unless a party in interest files a response within twenty-one
  (21) days from the date set forth on the attached proof of service, plus an additional three days
  for service if any party was served by U.S. Mail.

    If you object to the relief requested in this paper, you must file a response with the Clerk of
  the Bankruptcy Court at 400 W. Washington Street, Suite 5100, Orlando, Florida 32801, and
  serve a copy of the same on the Chapter 13 Trustee, Laurie K. Weatherford, Post Office Box
  3450, Winter Park, Florida 32790 and any other appropriate persons within the time frame
  allowed. If you file and serve an objection within the time permitted, the Court will either
  schedule and notify you of a hearing, or consider the response and grant or deny the relief
  requested without a hearing.

   If you do not file an objection within the time permitted, the Court will consider that you do
  not oppose the relief requested in the paper, will proceed to consider the paper without further
  notice or hearing and may grant the relief requested.


         COMES NOW, Laurie K. Weatherford, the Chapter 13 Trustee, and files her Motion to

Dismiss for Failure to file a Motion to Modify Confirmed Plan, and as grounds states as follows:

         1.     A Voluntary Petition under Chapter 13 of the Bankruptcy Code was filed on

                October 10, 2017.
            Case 6:17-bk-06539-CCJ          Doc 44      Filed 12/13/18     Page 2 of 3




       2.     The Order Confirming Plan was entered on April 5, 2018, and contemplated a

              modification of the existing mortgage relating to Claim 1 of Rushmore Loan

              Management Services, LLC for the mortgage on the property having an address

              of 100 South Center Road, Sanford, Florida 32771

       3.     On July 30, 2018, the Mediator’s Report was filed giving notice that the parties

              were unable to reach an agreement (Document No. 42).

       4.     Exhibit “A” to the Confirmation Order, Note (1), states “….This Plan proposes

              a modified payment to this Creditor. Fourteen (14) days following the filing of

              the mediator’s report, the Debtor shall either modify to pay this claim as filed or

              modify to pay the modified mortgage payment if different than what is being

              paid under the plan. If neither is done, relief from the automatic stay is granted

              to this creditor without further hearing”.
       5.     As of the date of the filing of this motion, more than (14) fourteen days have

              passed since the filing of the Mediator’s report.

       6.     The Debtors’ plan as confirmed is for a period of 36 months.

       7.     The Order Confirming Plan fails to provide for the secured arrearage relating to

              Claim 1 in the amount of $112,707.48 and fails to provide for the regular post-

              petition mortgage payments as of the date of the filing of the petition in the

              amount of $1,103.25 per month, plus any mortgage increases as noticed by the

              Creditor and/or any notice of Post-Petition Mortgage Fees, Expenses and Charges.

              WHEREFORE, the Trustee moves this Court to dismiss this case for the reasons

       stated in this motion, and for any such other relief as is just and proper.

                              CERTIFICATE OF SERVICE
       I HEREBY certify that a true and correct copy of the foregoing has been furnished by

Electronic Notification and/or by United States mail, postage prepaid on December 13, 2018 to:
       Case 6:17-bk-06539-CCJ   Doc 44   Filed 12/13/18   Page 3 of 3



   Marie S.M. Dickinson   servicedickinsonlaw@gmail.com
   Jessica A Hicks bankruptcynotices@kasslaw.com,
    jhicks@ecf.courtdrive.com



                                 /s/ Laurie K. Weatherford_____
                                 LAURIE K. WEATHERFORD, Trustee
                                 Stuart Ferderer, Esquire
                                 Fla. Bar No. 0746967
                                 Ana V. De Villiers, Esq.
                                 Fla. Bar No. 0123201
                                 Post Office Box 3450
                                 Winter Park, FL 32790-3450
                                 Telephone: (407) 648-8841
                                 Facsimile: (407) 648-2665
